Citation Nr: 0909729	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1959 
to December 1960 and on active duty from October 1961 to 
August 1962.

The Veteran, his wife, and his brother presented sworn 
testimony in support of his appeal during a March 2007 
hearing before the undersigned Veterans Law Judge.  The 
transcript of this hearing is of record and has been 
reviewed.

The Veteran and his representative have filed a claim of 
clear and unmistakable error in a July 1987 RO decision which 
denied service connection for back and knee disabilities.  
Although the RO acknowledged the claim in correspondence of 
August 2006, no formal adjudication has been rendered.  
During the March 2007 hearing on appeal, the Veteran and his 
representative clarified that they desired to continue to 
press this claim.  As the claim has not been withdrawn, it is 
therefore referred to the RO for appropriate action.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2007, when it was remanded for 
additional evidentiary development.  Such development having 
been completed, it has been returned to the Board for further 
appellate review.  

In August, the appeal included the additional issue of 
whether new and material evidence had been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of a back injury.  Upon remand, 
however, the RO reopened the claim based upon the evidentiary 
development requested by the Board and granted service 
connection for a back disability.  This grant represents a 
complete resolution of the appeal as to that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the Veteran 
desires to challenge the disability rating or the effective 
date assigned to the impairment resulting from his back 
disability, he is required to file a timely notice of 
disagreement with the September 2008 rating decision or 
alternatively, a claim for entitlement to an increased 
disability rating or earlier effective date.  We note that he 
was so informed in a November 2008 letter.  We also note that 
the RO assigned an effective date of February 2002 to the 
service connection grant, seemingly in contradiction to the 
terms of 38 C.F.R. § 3.156(c)(3), which provides that an 
award based upon newly-received service records will be 
effective on the date entitlement arose or on the date VA 
received the previously decided claim, whichever is later.  


FINDINGS OF FACT

1.  New in-service hospitalization records, reflecting 
treatment for an acute left knee infection, were added to the 
Veteran's claims file following the July 1987 denial of 
service connection for a left knee disability.

2.  The Veteran's currently-shown left knee disability was 
not initially manifest during service or within one year of 
discharge from service, and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Because relevant official service department records were 
added to the file after the July 1987 denial of service 
connection for a left knee disability, VA is required to 
reconsider the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(c) (2008).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he injured his left knee during service 
when he sustained a severe infection in the knee after having 
been pricked by a thorn.  He attributes his current left knee 
problems to this incident and requests that service 
connection be granted.  

New and material evidence to reopen

The RO denied service connection for a left knee disability 
in a July 1987 rating decision.  The Veteran did not 
challenge this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  He then filed a new claim for 
the same benefit in February 2002.

In the Board's August 2007 remand, it was noted that the 
service treatment records contained in the file at that time 
did not include any record of the incident reported by the 
Veteran.  Thus, upon remand, clinical hospital records were 
requested and obtained.  

These records reflect the injury from the thorn and the 
subsequent left knee infection and treatment provided in July 
and August 1962.  According to the clinical summary, the 
final diagnosis assigned was "Arthritis, left knee, due to 
infection.  Organism undetermined.  Acute."  The summary 
also included the notation that the injury had been sustained 
in the line of duty.  An X-ray study of the left knee 
performed in July 1962 was interpreted as showing 
considerable soft tissue swelling, consistent with a joint 
effusion.  No bony abnormality was seen except that a benign 
cortical defect was noted in the cortex of the fibula, six or 
seven centimeters below the knee.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, if at any time after VA 
issues a decision on a claim, relevant official service 
department records are added to the file, VA will reconsider 
the claim.  38 C.F.R. § 3.156(c).

In this case, after the in-service hospitalization records 
were received, the Appeals Management Center (AMC), acting 
for the RO, reconsidered the claim, and reopened it based 
upon the pertinent information contained in the records.  As 
the newly-obtained hospitalization records represented 
confirmation of the Veteran's assertion that he had injured 
his left knee during service, the AMC then ordered additional 
evidentiary development, a VA examination with a medical 
opinion as to whether the currently-shown left knee 
disability is related to the in-service injury, and 
adjudicated the claim on a de novo basis in a September 2008 
Supplemental Statement of the Case.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claim for service connection in a letter of 
January 2006, prior to the most recent adjudications in the 
matter.  The Veteran was notified specifically of how the VA 
assigns disability ratings and effective dates in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, we observe that no disability rating or effective 
date will be assigned as a result of the instant decision.

The Veteran's service treatment records, VA medical records, 
and VA medical examinations have been obtained in support of 
the Veteran's claim.  The Veteran presented sworn testimony 
in support of his claim during a March 2007 hearing before 
the undersigned Veterans Law Judge.  He and his 
representative have presented relevant written argument in 
support of his claims.  We are satisfied that all relevant 
and obtainable evidence pertaining to the issues decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, when new and material evidence regarding 
a previously-denied claim is presented, the claim must be 
reopened and accorded a de novo review.  Review of the 
procedural history and development of the instant appeal, 
including the AMC's consideration of the claim on a de novo 
basis in September 2008, persuades the Board that a de novo 
review of the Veteran's claim including the newly-submitted 
evidence at this point will not result in prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
interests of judicial economy and efficiency, therefore, a 
decision will be rendered without further delay.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The newly-obtained service hospitalization records reflect 
that the Veteran sustained a puncture in the region of his 
left knee in July 1962, which became infected and required 
hospital treatment to control the infection.  Although the 
clinical summary of his hospitalization reflected a diagnosis 
of left knee arthritis, due to infection, the diagnosis of 
arthritis was not confirmed on X-ray, which showed no bony 
pathology.  The Veteran contends that his currently-shown 
left knee degenerative joint disease is related to this in-
service incident and requests service connection for the 
current disability.  

The Veteran underwent a VA examination with regard to this 
claim in June 2006.  At that time, the service 
hospitalization records had not been associated with the 
claims file.  Nevertheless, the examiner provided a medical 
explanation based upon the Veteran's history of having had 
the left knee infection during service.  The examiner 
explained that the infection would have involved a "soft 
tissue injury and would not have involved the knee or joint 
space."  

After the service hospitalization records were obtained, the 
Veteran underwent a second VA examination in September 2008.  
The examiner was thus able to review the original treatment 
records in conjunction with a clinical examination of the 
Veteran.  X-ray studies were taken at the same time and were 
interpreted as showing degenerative changes in the left knee 
with narrowing of the joint space on the medial side and 
degenerative changes in the left patellofemoral joint.  
Following the records review and the clinical examination of 
the Veteran, the examiner rendered the opinion that the 
Veteran's current left knee disability is most likely related 
to aging process and overweight leading to degenerative joint 
disease.  In reaching this conclusion, the examiner noted 
that the July 1962 X-ray study did not show any abnormality 
of the left knee and that the Veteran's history did not 
include any chronicity of left knee complaints, as he 
reported having no problems with the knee for more than ten 
years after his discharge from service.  

In sum, the medical evidence of record is entirely against 
the Veteran's claim that his current left knee disability is 
related to the infection in service.  Neither medical 
examiner identified any connection whatsoever between the 
soft tissue infection during service and the currently-shown 
degenerative joint disease, affecting the bony structures of 
the knee.  

We recognize the Veteran's own contentions, as to the 
etiology of his left knee problems; however, as he is not 
shown to possess the requisite medical expertise, his opinion 
cannot be accorded probative weight in this matter.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board holds that because the current left knee 
disability was not initially manifested during service, 
direct service connection is not warranted.  The infection 
during service is shown to have been an acute one, which 
resolved without any identifiable residual disability.  
Because no arthritis of the knee is shown within one year of 
the Veteran's discharge from service, service connection on a 
presumptive basis is not warranted.  In the absence of any 
other nexus between the current disability and the incident 
in service, service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim 
and the appeal is denied.


ORDER

Service connection for a left knee disability is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


